Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-39 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/KR2018/000705 filed January 16, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/31/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-13, 16, 18-19, 21-33, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR. No.: 101550648), and further in view of Fraser (US Pub. No.: 2016/0164726).

As per claim 1, Park disclose An smart
a reception portion (see Fig.1, a receiving unit 110) to which an analog voice signal is input (see page 6, the user of the wearable wireless communication apparatus 100 inputs a voice through the receiving unit 110); a first amplification portion (see Fig.1, a first amplifying unit 120) amplifying the analog voice signal input through the reception portion (see page 6, the first amplifying unit 120 amplifies the analog voice signal input through the receiving unit 110); an analog/digital (A/D) converter (see Fig.1, an A / D converter 130) converting the amplified analog voice signal output by the first amplification portion into a digital voice signal (see page 6, the controller 140 receives the digital voice signal output from the A / D converter 130 and outputs the digital voice signal to the RF transceiver 150.); a control portion (see Fig.1, a controller 140) receiving and outputting the digital voice signal output from the A/D converter and outputting a digital voice signal received and input through an antenna (see Fig.1, an antenna 220, see page 6, the controller 140 receives the RF signal through the antenna 220, And outputs the digital voice signal inputted through the antenna. The digital voice signal received through the antenna 220  a sound output unit 180) externally transmitting the analog voice signal output from the second amplification portion, wherein the control portion enables full duplex communication with another wireless communication device by controlling a time sharing function of the antenna (see page 6, The control unit 140 enables Full Duplex communication with another wireless communication device through the time division function control of the antenna 220, the control unit 140 can set up a group of other wearable wireless communication devices capable of communicating through a division function by code combination, thereby enabling communication only among the wearable wireless communication devices in the set group).

Although, the invention as set forth in claim 1 only differs from the invention disclosed in Park in that the former pertains to a smartphone having a digital radio function, whereas the latter pertains to a wearable wireless communication device. However, applying the wearable wireless communication device to the smartphone amounts to the feature which could be readily derived using normal inventive skill exercised by a person skilled in the art.

Park however does not explicitly disclose a smart phone;

Fraser however disclose a smart phone wherein a control portion enables full duplex communication with another wireless communication device by controlling a time sharing function of the antenna (see para. 0129, 0178-0179, one or more chips are installed in a mobile device (e.g., a mobile phone / a smart phone), to enable the mobile device to function as a radio 104. Thus a user of the mobile device (e.g., a fan at a sporting event or spectator at the Olympics) could use the mobile device (e.g., though a mobile app), Mobile devices of a first wireless-conferencing group communicate with each other directly in full-duplex mode by using a multiple access protocol, such as TDMA. A master device (e.g., a master radio or a master mobile device) assigns each mobile device (and/or radio) a time slot and/or keeps timing. Each mobile device transmits data during an assigned slot (e.g., time slot) and receives data from other mobile devices during other slots, see also para. 0183-0184, 0188, 0187, mobile devices 1300 can include additional wireless transceivers that utilize different technologies for wireless communication or different technologies can be combined into a single wireless transceiver. Different wireless communication technologies include RF, Bluetooth, Bluetooth low energy (BLE), Wi-Fi, near field communication (NFC), and 3G/4G mobile communication, see also Fig.13C, para. 0183, a mobile device 1300-3 that includes full-duplex radio capabilities. Interface components include speaker 1312, display 1314, input device 1316, and microphone 1318. The interface components are coupled to a processor, such as computer processor 1302 shown in FIGS. 13A and 13B. Speaker 1312 can be used to generate voice and other sounds (e.g., similar to speaker 61). Display 1314 can be used to generate a visual output, such as a graphical user interface (GUI). Furthermore, display 1314 can be a touch screen, which can also be used for receiving user input. Input module 1316 can be a mechanical or capacitive button that can be pressed by a user to trigger a pre-programmed functionality. Microphone 1318 can be used to detect speech and other sounds as input (e.g., similar to microphone 60)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “a smart phone”, as taught by Fraser, in the system of Park, so as to enable allows users to speak and listen, at the same time, to others in the wireless-conferencing system without using a base station using a smart phone, see Fraser, paragraphs 21-22.

As per claim 2, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose wherein the control portion sets a group of other devices having the digital radio function, which are capable of performing communication through a sharing function using a code combination, and enables communication only among devices having the digital radio function in the set group (see page 6-7,  wherein a group of other communicable wearable wireless communication devices can be set through a sharing function by code combination, and communication can be performed between only the wearable wireless communication devices in the group set through the sharing function, the wearable wireless communication apparatus 100 by a method such as time sharing through a Full Duplex function of the controller 140 Transmission and reception can be performed
simultaneously). 

As per claim 3, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose  further comprising a comparator (see Fig.1,  a comparator 190) connected to an output end of the first amplification portion with the A/D converter in parallel to determine whether voice data is present in the amplified analog voice signal output from the first amplification portion, wherein the control portion is connected to the A/D converter and the comparator in parallel and automatically outputs the digital voice signal input from the A/D converter to the RF transceiver according to a signal input from the comparator (see page 7-8, wherein a comparator is further included, and a control unit is connected in parallel to the comparator to output a voice signal to an RF transceiver, see also page 6).
 
As per claim 4, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose further comprising an input portion (see Fig.1, input unit 200) for inputting a signal including a push to talk (PTT) to the control portion (see page 6, page 8, The input unit 200 functions to input a signal including the PTT to the control unit 140 / a signal input function including PTT). 


As per claim 5, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose the smart apparatus further comprising a display portion see Fig.1, display unit 210) which is connected to the control portion and displays a system setting value and status information of the smart apparatus having the digital radio function on a screen (see page 8-9, the pairing code ID and a pairing code are displayed on the display unit 210, and the received packet information is outputted through the display unit 210), and
Fraser further disclose further comprising a display portion which is connected to the control portion and displays a system setting value and status information of the smart phone having the digital radio function on a screen (see para. 0053-0054, Microprocessor 57 buffers sensor data received from other radios. Microprocessor 57 can then organize and send appropriate sensor data to display interface 62, display feedback through LEDs, the user interface 67 can also control what is displayed through the display interface 62, the display functions are replaced with a voice control system and/or a touch screen, see also Fig.13C, para. 0183). 

As per claim 6, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose wherein the control portion outputs a signal to the RF transceiver while dividing the signal into a basic packet and a control INST packet, the basic packet is a transmission and reception digital basic frame including voice data, and the control INST packet is a frame including a control instruction set necessary in addition to transmission of the voice data and additionally and separately transmitted to the basic packet whenever an instruction occurs (see page 7-8, wherein a signal to be outputted to the RF transceiver (150) is outputted by being divided into a basic packet and a control INST packet, the basic packet is a transmission and reception digital basic frame including voice data, 

As per claim 7, the combination of Park and Fraser disclose the smart phone of claim 1,

Park further disclose wherein the basic packet comprises a preamble, a starter code, a transmission ID, a reception ID, a pairing code, a control INST, voice data, and a completion code, and the control INST packet comprises a packet delay, a slot number, a slot ranking, a master, a slave, remote transmission, Reserve 1, and Reserve 2 (see page 7-9, feature disclosed wherein a basic packet includes: a preamble; a start code; a transmission ID; a reception ID; a pairing code functioning as a password; a control INST; voice data; and a termination code; and a control INST packet includes a packet delay, the number of slots, slot priority, a master, a slave, remote transmission, Reservel, and Reserve2).

As per claim 8, the combination of Park and Fraser disclose the smart phone of claim 7.

Park further disclose wherein the master and the slave of the control INST packet comprise information on a master that distributes a control instruction set and information a slave that receives the control instruction set distributed by the master, and comprise information that the master transfers authority of distributing the control instruction set to a particular slave (see page 7-9, feature disclosed in Dl wherein a master and a slave in a control INST packet include information on a master supposed to distribute a control instruction set and slaves supposed to receive the control instruction set distributed through the master and also include information on the fact that the master transfers, to a specific slave, a right for distributing the control instruction set). 

As per claim 9, the combination of Park and Fraser disclose the smart phone of claim 7.

Park further disclose wherein the remote transmission of the control INST packet comprises information on transmission control and exclusive reception of a master with respect to a particular slave (see page 7-9, feature disclosed in Dl wherein remote transmission in a control INST packet includes information on transmission control and single reception of a master with respect to a specific slave). 
As per claim 10, the combination of Park and Fraser disclose the smart phone of claim 7.

Park further disclose wherein a slot number n and a slot ranking N are indicated in the slot number and the slot ranking of the control INST packet such that when a number of communicators in the communication group exceeds the slot number n, a new communicator is capable of entering the slot number while replacing a communicator of a last ranking N to perform communication (here, a communicator with a slot number exceeding n in the group also always perform reception from all the communicators) (see page 7-9, feature disclosed wherein the number of slots and slot priority in a control INST packet indicate the number (n) of slots and slot priority (N) such that, when the number of communicators in a communication group exceeds the number (n) of slots, a new communicator enters the inside of the number of slots instead of the last communicator of the priority (N) and can perform communication (however, even communicators beyond the number (n) of slots in the group can always perform reception from all communicators). 

As per claim 11, the combination of Park and Fraser disclose the smart phone of claim 6.

Park further disclose wherein a maximum time slot Tn of the basic packet equals a packet delay T/a slot number n (here, the slot number n is an integer smaller than <a maximum transmission velocity/a general voice sampling velocity of 20 kbps> and is extensible through data compression as necessary) (see page 7-9, feature disclosed in Dl wherein a maximum time slot (Tn) of a basic packet is a packet delay (T)/the number (n) of slots (however, the number (n) of slots is an integer less than <maximum transmission speed/general voice sampling rate (20 Kbps)>, if necessary, the number (n) of slots can extend by data compression). 

As per claim 12, the combination of Park and Fraser disclose the smart phone of claim 1.

Park further disclose wherein in a standby status for receiving a signal from another device having the digital radio function through the antenna or a standby status for receiving an analog voice signal from the other device through the reception portion, the control portion remains in a sleep mode for a preset time and then operates in an auto-polling mode for a preset time to repetitively perform conversion into the sleep mode and the auto-polling mode so as to reduce power consumption while standing by for reception (see page 7-9, feature disclosed wherein, in a state of waiting for reception of a signal from another wireless communication device through an antenna (220) or a state of waiting for reception of an analog voice signal through a reception unit, the control unit (140) maintains a sleep mode for a preset time, then operates in an automatic polling mode for a preset time, and repeats switching between the sleep mode and the automatic polling mode, thereby reducing power consumption during the reception waiting). 

As per claim 13, the combination of Park and Fraser disclose the smart phone of claim 1.

Park further disclose wherein the control portion transmits communication group setting information to other devices having the digital radio function within a limited range so as to set a communication group with the other devices having the digital radio function (see page 7-9, feature disclosed wherein a control unit sets a group of other communicable wearable wireless communication devices through a sharing function by code combination and enables communication to be performed between only the wearable wireless communication devices in the set group). 

As per claim 16, the combination of Park and Fraser disclose the smart phone of claim 13.

Fraser further disclose wherein the control portion transmits the communication group setting information including a certain received signal strength indicator (RSSI) reference value through the antenna, and wherein when communication group setting information is received through the antenna, the control portion extracts an RSSI reference value from the received communication group setting information and checks the received communication setting information when a measured RSSI value is greater than or equal to the extracted RSSI reference value (see para. 0159-0163, the master assigns lower numbered slots to radios having a stronger received signal strength indicator (RSSI, in using RSSI, the slave radio can track RSSI during transmission slots. If the slave radio receives a spike of RSSI during a particular slot, the slave radio can determine that a radio from another group is closer and transmitting during the particular slot. Thus the slave radio requests to transmit on the particular slot). 

As per claim 18, the combination of Park and Fraser disclose the smart phone of claim 13.

Park further disclose wherein the communication group setting information comprises ID, a pairing code, a master, a slave, and a control INST of another device having the digital radio function to be included in the communication group (see page 7-9, feature disclosed separately outputting: a basic packet comprising a preamble, a start code, a transmission ID, a reception ID, a pairing code, a control INST, voice data, and a termination code; and a control INST packet comprising a packet delay, the number of slots, slot priority, a master, a slave, remote transmission, Reserve1, and Reserve2). 

As per claim 19, the combination of Park and Fraser disclose the smart phone of claim 13.

Frazer further disclose wherein the control portion amplifies a signal received through the antenna and transmits the amplified signal through the antenna so as to allow the smart phone having the digital radio function to perform a repeater or relay function (see para. 0052, Microphone 60 amplifies audio as voice information and sends the voice information into codec 59. The microprocessor 63 brings voice information from codec 59 in a 16 bit word format that is a direct analog to digital conversion of the voice . 

Claims 14-15, 20 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR. No.: 101550648), in view of Fraser (US Pub. No.: 2016/0164726), and further in view of Yoshinobu et al. (US Patent No. 5,721,584).

As per claim 14, the combination of Park and Fraser disclose the smart phone of claim 13.

The combination of Park and Fraser however does not explicitly disclose wherein the control portion converts the communication group setting information into a dual-tone multi-frequency (DTMF) signal and transmits the DTMF signal through the voice output portion, and wherein when a DTMF signal is input through the reception portion, the control portion obtains communication group setting information by decoding the input DTMF signal. 

Yoshinobu however disclose wherein the control portion converts the communication group setting information into a dual-tone multi-frequency (DTMF) signal and transmits the DTMF signal through the voice output portion, and wherein when a DTMF signal is input through the reception portion, the control portion obtains communication group setting information by decoding the input DTMF signal (see para. 0028, the information relative to the two-way broadcast program is multiplexed as the DTMF signal in the principal audio signal of the broadcast signal of the two-way broadcast program). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control portion converts the 

As per claim 14, the combination of Park , Fraser and  Yoshinobu disclose the smart phone of claim 13.

Yoshinobu further disclose wherein the DTMF signal has frequency components of a 4.times.4 matrix (see para. 0004, the matrix consisting of four rows and four columns). 

Claims 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR. No.: 101550648), in view of Fraser (US Pub. No.: 2016/0164726), and further in view of Gautama (US Pub. No.:2014/0188348).

As per claim 17, the combination of Park and Fraser disclose the smart phone of claim 13.

The combination of Park and Fraser however does not explicitly disclose wherein the communication group setting information comprises a control INST packet, and the RSSI reference value is included in an area of Reserve 1 or Reserve 2 of the control INST packet. 

Gautama however disclose wherein the communication group setting information comprises a control INST packet, and the RSSI reference value is included in an area of Reserve 1 or Reserve 2 of the control INST packet (see para. 0162, Reserved for Future Use (RFU)--is an unused field that is three bits that are 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the communication group setting information comprises a control INST packet, and the RSSI reference value is included in an area of Reserve 1 or Reserve 2 of the control INST packet, as taught by Gautama, in the system of Park and Fraser, so as to use a Reserved for Future Use (RFU)- an unused field that is three bits that are reserved for future use, see Gautama, paragraph 0162.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR. No.: 101550648), in view of Fraser (US Pub. No.: 2016/0164726), and further in view of Nguyen et al. (US Patent No. 7,983,199 B1).

As per claim 20, the combination of Park and Fraser disclose the smart phone of claim 13.

The combination of Park and Fraser however does not explicitly disclose wherein the control portion transmits a signal received from the other device having the digital radio function to a voice-over Internet protocol (VoIP) network and transmits a signal received through the VoIP network to another device having the digital radio function so as to allow the smart phone having the digital radio function to operate as a donor radio. 

Nguyen however disclose wherein the control portion transmits a signal received from the other device having the digital radio function to a voice-over Internet protocol (VoIP) network and transmits a signal received through the VoIP network to another device having the digital radio function so as to allow the smart phone having the digital radio function to operate as a donor radio (see para. 0012, The arbiter 12 can be any network processing device that receives Voice Over IP (VoIP) packets over the Internet and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the control portion transmits a signal received from the other device having the digital radio function to a voice-over Internet protocol (VoIP) network and transmits a signal received through the VoIP network to another device having the digital radio function so as to allow the smart phone having the digital radio function to operate as a donor radio, as taught by Nguyen, in the system of Park and Fraser, so an arbiter performs group call setup, session maintenance, floor arbitration and media replication”, see Nguyen, paragraph 08.

As par claim 21, The invention as set forth in claim 21 pertains to a Bluetooth earset, and the technical features of the invention as set forth in claim 21 are substantially the same as the technical features in claim 1. Therefore, the same reason as discussed with respect to claim 1 can be applied to claim 21, and thus the invention as set forth in claim 21 lacks an inventive step.
Examiner Note: Lee et al (US Pub. No.: 2018/0241863), see Fig.20 and Fig.21, paragraph 0088, teaches, “FIG. 20 is a diagram illustrating one example of ear-set user using forms. FIG. 20 (a) illustrates that one user 801 wearing the ear-set 50-5 is riding a bicycle and FIG. 20 (b) illustrates that one user wearing the ear-set 50-6 is jogging. For example, the users 801 and 802 receives the audio signal (e.g., listening to music) from the audio source device such as a smart phone 200 via Bluetooth communication and listens to the audio signal via the ear-set 50-5 and 50-6”.

As per  Claims 22-33 and 36-39, the additional technical features of the invention as set forth in claims 22-33 and 36-39 pertain to the Bluetooth earset and are substantially the same as those in claims 2-13 and 16-19. Therefore, the same reasons as discussed with respect to claims 2-13 and 16-19 is applied to claims 22-33 and 36-39, and thus the invention as set forth in claims 22-33 and 36-39 is rejected the same way as claims 2-13 and 16-19.

As per Claims 34-35, the additional technical features of the invention as set forth in claims 34-35 pertain to the Bluetooth earset and are substantially the same as those in claims 14-15. Therefore, the same reasons as discussed with respect to claims 14-15 is applied to claims 34-35, and thus the invention as set forth in claims 34-35 is rejected the same way as claims 14-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chae et al (KR101723555), see page 2-4.
Lee et al (US Pub. No.: 2018/0241863), see Fig.20 and Fig.21, paragraph 0088, teaches, “FIG. 20 is a diagram illustrating one example of ear-set user using forms. FIG. 20 (a) illustrates that one user 801 wearing the ear-set 50-5 is riding a bicycle and FIG. 20 (b) illustrates that one user wearing the ear-set 50-6 is jogging. For example, the users 801 and 802 receives the audio signal (e.g., listening to music) from the audio source device such as a smart phone 200 via Bluetooth communication and listens to the audio signal via the ear-set 50-5 and 50-6”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469